DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16028895 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 6-19 are objected to because of the following informalities:  
Throughout the claims applicant makes reference to ornament assemblies and ornamental assemblies. Applicant is advised to choose one wording.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, 11-13, 15-17, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation, “cleaning the housing and decorative ornament assemblies with a gravel cleaner, wherein the operation of the gravel cleaner is improved because the base is solid without any loose gravel” or a variation thereof is found in independent claims 6, 7, and 11. The specification does not provide any support for the use of a gravel cleaner nor does it suggest that using a gravel cleaner will improve cleaning. The original claims filed 07/06/2018 also do not mention or provide support for a gravel cleaner. None of the cases in the continuity of this application describe the gravel cleaner or what applicant even considers to be a gravel cleaner. This is new matter.
Claims 8-9, 12-13, 15-17, 19 are rejected based on their dependency on 6, 7, or 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The method steps which make up the device must be clearly and positively specified. The steps must be organized and correlated in such a manner as to present a complete operative method.  The following limitations found in the independent claims are not definite, do not further limit the invention, and are directed to solving prior art problems without defining the prior art specifically being improved upon.  It is unclear how the following limitations further limit the method steps of each claimed invention:
Claim 6 recites, “A method for decorating or redecorating a housing while overcoming the prior art problems of many individuals lacking the creativity or know-how to decorate an aquarium in a decor that is acceptable to them; the stirring of Lose gravel when adding or moving decor alters the environment and creates a toxic environment by causing high levels of ammonia gas and nitrates to be released into the aquarium water when stirring the gravel; wherein high gaseous levels, which emanate from waste from fish, reptiles or animals in the aquarium and food particles not consumed that naturally break down in the material placed on the at least one base of the aquarium, often damages the protective body coating of the fish and their delicate fins, wherein the harsh nature of the gases leads to the onset of disease to the fish contained in the aquarium, and commonly leads to fish dying soon after being exposed to such gases”. This entire preamble is unclear and indefinite. What are the problems of the prior art? Prior art is hundreds of thousands of devices, there is no one to ascertain the meets and bounds of this. Since there is no gravel in the instant invention none of the listed problems will occur, what is the relevance of this, this just confuses the scope of the claimed invention. The office suggests replacing the preamble with something like: --A method for decorating or redecorating a gravel free aquarium the aquarium comprising a housing having at least one bottom for defining an inner surface area and at least one sidewall, the method comprising the steps of--. The preambles of claims 7 and 11 are rejected for the same reasons as above.
Claim 6 recites, (lines 14-15), “accessing first or first and second decorative ornament assemblies” which requires either just one assembly for the claims or multiple, however the remainder of the claim recites “decorative ornament assemblies”. It is unclear if applicant is actually requiring one or two assemblies. The same rejection for claims 7, 10, and 11.
Claim 6 requires the decorative ornament assemblies to have “at least one base” however the claim further recites (line 19) “the at least one base having a bottom as well as an outer periphery”. This is not commensurate with the specification which indicates “The ornament assembly comprises a base delimited at an outer periphery.” How is the bottom any different than the base here, the office as best understood would suggest removing the bottom limitation from the claim. The same rejection for claims 7, 10, and 11.
Claim 6 recites, “the bottom of the at least one base having the same size and shape as that of the bottom inner surface area of the housing”. If each of the assemblies has it’s own bottom then would it require the combined bottom to be the same size and shape to fit into the fish tank not individual bottoms? The office suggests amending to something like, --the combined bases of the first and second decorative ornament assemblies having the same shape…--. However this would only work if the claim required both assemblies, as written claim 6 recites, “accessing first or first and second decorative ornament assemblies” which only requires the first assembly due to the “or” limitation. The same rejection for claims 7, 10, and 11. Further see claim 6, lines 27-30.
Claim 6 recites, “a gravel cleaner”. The specification does not disclose a gravel cleaner, it is unclear what applicant is considering to be a gravel cleaner. A quick search shows these can be vacuums or chemical formulas, with no support or clarification from the specification the limitation is indefinite. The same rejection for claims 7 and 11.
Claim 6: “wherein the above steps of the claimed method overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or reptiles, and decorating or redecorating the decorative environment; wherein the decorative environment overcomes difficulties that individuals have in achieving an acceptable décor, and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or reptiles in the housing.” For instance how does one ascertain the difficulties of unique individuals, how can this possibly be quantified. What is considered an acceptable décor? Etc.
Claim 7: “wherein the unique ornamental design of the first ornament assembly or replacement decorative ornament assembly overcomes the problem of consumers needing to create a décor that is acceptable to them; and wherein the above steps of the claimed method overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating a decorative environment after cleaning the ornament assembly and housing.” Again these are mere conclusory statements, the scope of which cannot be ascertained.
Claim 11: ” wherein the above steps of the claimed method address and overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating the decorative environment after cleaning the ornament assembly with integral base and housing; wherein the decorative environment overcomes difficulties that individuals have in achieving an acceptable decor; and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or animals in the housing.”
Applicants is advised that the further preamble limitations are likewise not considered to be given any patentable weight since they recite only purpose or intended use of the method.  Applicant is advised to review MPEP 608.01(i) and 2111.02.
Further meets and bounds of these preamble recitations are unclear, for instance how are “the prior art problems of many individuals lacking in creativity or know-how to decorate an aquarium in a décor that is acceptable to them” (claim 6) even assessed. What are the prior art problems? How is an individual lacking creatively determined? As written the method cannot be performed by a person with creativity? How do you determine what is acceptable décor for a unique individual? Etc.
MPEP 2111.02 Section II.
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”
The remaining claims are rejected based on their dependency on the above independent claims.
This is not an all inclusive list and applicant is required to review all claims for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9, 11-13, 15-17, 19 are rejected under 35 U.S.C. 103 as obvious over US 2009/0114162 to Locklear (Previously cited in applicants IDS filed 9/28/2018) in view of DE 20207159 (provided herein, see English translation provided herein, hereafter referred to as DE ‘159) and Wechsler (RE 39379, previously cited).
In re claim 6, Locklear teaches a method for decorating or redecorating a housing while overcoming the prior art problems of many individuals lacking the creativity or know-how to decorate an aquarium; 
the stirring of loose gravel when adding or moving decor alters the environment and creates a toxic environment by causing high levels of ammonia gas and nitrates to be released into the aquarium water when stirring the gravel; wherein high gaseous levels, which emanate from waste from fish or animals in the aquarium and food particles not consumed that naturally break down in the material placed on the base of the aquarium, often damages the protective body-coating of fish and their delicate fins, wherein the harsh nature of the gases leads to the onset of disease to the fish contained in the aquarium, and commonly leads to fish dying soon after being exposed to such gases ( note that the above recitation of the preamble has not been given patentable weight and does not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.  See MPEP 2114.  Also see MPEP 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”, furthermore the preamble is meet entirely my Locklear, Locklear discusses the problems associated with gravel in paragraph 5 and proposes a gravel free system as his invention);
 the housing including a bottom for defining an inner surface area and at least one sidewall ( the aquarium as in fig. 4)
the method comprising the steps of: 
accessing first decorative ornament assembly having a visual design (Fig. 1-5), the decorative ornament assembly creating an environmental theme (Fig. 1-5) and including a base 1 and one or more decorative elements (40, 50-51, 52, 38, Fig 2a-5), the base having a bottom as well as an outer periphery, the base forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend therefrom (note that 50 in figure 3a, 51 in figure 3b, 40-52-38 in figure 3c; 40 in figure 4 and 50-51 in figure 5 are all decorative elements depending from the base), the one or more decorative elements being supported only by the base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2); at least one of said decorative elements being spaced from said outer periphery of said base (see positions in figures 3a-5), the bottom of the base 1 having proportions that match the corresponding bottom inner surface area of the housing (Fig. 4 # 100); 
said ornament assembly being located inside said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing (Fig. 4); 
removing said ornament assembly from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said ornament assembly (Para 48, Figure 5 #50-51); cleaning the housing and ornament assembly with a gravel cleaner wherein the operation of the gravel cleaner is improved because the base is solid without any loose gravel, and redecorating by removing the decorative ornament assembly and placing a different decorative ornament assembly in the housing (see figs./abstract/para 0027, different decorating assemblies are available, a new assembly can be placed in the housing, décor as per fig. 4 vs as per fig. 5 for instance, a new ornament on the base creates a different assembly for redecoration); 
wherein the above steps of the claimed method overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or reptiles, and decorating or redecorating the decorative environment; wherein the decorative environment overcomes the difficulties that individuals have in achieving an acceptable decor; and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or reptiles in the housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).
MPEP2112.02 Section I recites and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”  In this instance, whatever Locklear discloses as used to “clean” the gravel is considered a gravel cleaner.
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the cleaning with the gravel cleaner, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to clean with a gravel cleaner. 
Locklear teaches the one or more decorative elements being supported only by the at least one base (as above), however, if for any reason applicant disagrees:
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) the one or more decorative elements being supported only by the at least one base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
As best can be understood it appears applicant means to require first and second decorative assemblies, thus Locklear fails to teach first and second decorative assemblies. 
Weschler teaches a method of decorating and redecorating an aquarium including first and second decorative assemblies (see fig. 10 and Col. 9, line 60- Col. 10, line 20), such that when the first and second ornament assemblies are positioned adjacent each other 71, the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.

In re claim 7, Locklear teaches a method for decorating or redecorating and cleaning a fish tank housing while overcoming the prior art problems of many individuals lacking the creativity or know-how, to select a décor that is acceptable to them; the stirring of loose gravel when adding or moving decor; altering the environment and creating a toxic environment by causing high levels of ammonia gas and nitrates to be released into the aquarium water when stirring the gravel; wherein high gaseous levels, which emanate from waste from fish or animals in the aquarium and food particles not consumed that naturally break down in the material placed on the base of the aquarium, often damages the protective body-coating of fish and their delicate fins, wherein the harsh nature of the gases leads to the onset of disease to the fish contained in the aquarium, and commonly leads to fish dying soon after being exposed to such gases (note that the above recitation of the preamble has not been given patentable weight and does not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.  See MPEP 2114.  Also see MPEP 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”, furthermore the preamble is meet entirely my Locklear, Locklear discusses the problems associated with gravel in paragraph 5 and proposes a gravel free system as his invention);); 
the housing 100 including a bottom for defining an inner surface and at least one sidewall (Fig. 4), the method comprising the steps of:
 accessing a first decorative ornament assembly (40, 50-51, 52, 38, Fig 2a-5), the decorative ornament assembly creating a unique environmental theme and including a base 1 and one or more decorative elements (40, 50-51, 52, 38, Fig 2a-5), the base having a bottom as well as an outer periphery (Fig. 4); 
the base forming a solid structure to which said one or more decorative elements are affixed in position thereon (Fig. 2a-5), at least one of said decorative elements being spaced from said outer periphery of said base (Fig. 2a-5), the bottom of the base having proportions that match the corresponding bottom inner surface area of the housing (Fig. 4); 
said first ornament assembly being located inside said housing wherein the bottom inner surface area of said housing is entirely covered by the bottom of said first ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing; and the one or more decorative assemblies being supported only by the at least one base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2);
removing said ornament assembly from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said ornament assembly (Fig. 5; Para 48); cleaning the housing and ornament assembly with a gravel cleaner, wherein the operation of the gravel cleaner is improved because the base is solid without any loose gravel (Para 27), and redecorating by placing a different ornament assembly in the housing (see figs./abstract/para 0027, different decorating assemblies are available, a new assembly can be placed in the housing, décor as per fig. 4 vs as per fig. 5 for instance) and replacing the one or more fish or animals (routinely replaced in fish tanks); 
wherein the unique ornamental design of the first ornament assembly or replacement decorative ornament assembly overcomes the problem of consumers to create décor that is acceptable to them; and wherein the above steps of the claimed method address and overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating a decorative environment the ornament assembly and housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).  
MPEP2112.02 Section I recites  and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).” In this instance, whatever Locklear discloses as used to “clean” the gravel is considered a gravel cleaner.
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the cleaning with the gravel cleaner, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to clean with a gravel cleaner. 
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning; replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. 
Furthermore, Locklear does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to effectively clean the fish tank without damaging the fish therein and further to provide fresh water to the housing.
Locklear teaches the one or more decorative elements being supported only by the at least one base (as above), however, if for any reason applicant disagrees:
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) the one or more decorative elements being supported only by the at least one base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
As best can be understood it appears applicant means to require first and second decorative assemblies, thus Locklear fails to teach first and second decorative assemblies. 
Weschler teaches a method of decorating and redecorating an aquarium including first and second decorative assemblies (see fig. 10 and Col. 9, line 60- Col. 10, line 20), such that when the first and second ornament assemblies are positioned adjacent each other 71, the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.
In re claim 8, Modified Locklear teaches the method of claim 7.  Locklear further teaches further including the steps of:
 one or more of the decorative ornament assemblies having a design (mere duplication/ different ornament arrangements as taught by Locklear figure 2a-5) that is the same as or different from said first or second or both decorative ornament assemblies or replacement decorative ornament assembly, said decorative ornament assemblies creating an environmental theme and including at least one base 1 and one or more decorative elements (Fig. 2a-5), the at least one base having a bottom as well as an outer periphery, the at least one base of the decorative ornament assembly forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend therefrom (Fig. 2a-5); the one or more decorative elements of the decorative ornament assemblies being supported only by the at least one base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2, alternately see modification with DE ‘159 above);
 at least one of said decorative elements being spaced from said outer periphery of said at least one base, the bottom of the decorative ornament assemblies with at least one  base having the same size and shape as that of the bottom inner surface area of the housing (Fig. 4); and 
inserting said second ornament assembly into said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said first decorative ornament assembly or replacement decorative ornament assembly mounted on first or second or both decorative ornament assemblies or replacement assembly or assemblies, along with the second ornament assembly; adding water to said housing, and 
adding said one or more fish, reptiles, or animals back into the housing (as outlined in the rejection of claim 7 above).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a plurality of bases with different designs as taught by Locklear in order to provide seasonal ornamentation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claim 9, Modified Locklear teaches the method of claim 7, further including the steps of: wherein the bottom inner surface area of said housing is entirely covered by the bottom of said first or second ornament assemblies mounted on at least one base or replacement decorative ornament assemblies on at least one base, with the outer periphery of the first ornament assemblies base slidably abutting said at least one sidewall of the housing; adding water to said housing, and adding said one or more fish, reptiles or animals back into the housing (as outline in the rejection of claim 7 above).  
MPEP2112.02 Section I recites  and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning; and replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. Furthermore, Lockwood does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to effectively clean the fish tank without damaging the fish therein and further to provide fresh water to the housing.

In re claim 11, Locklear teaches a method for decorating or redecorating a housing 100 while overcoming the prior art problems of many individuals lacking the creativity or know-how to decorate an aquarium in a décor acceptable to them; the stirring of loose gravel when adding or moving decor alters the environment and creates a toxic environment by causing high levels of ammonia gas and nitrates to be released into the aquarium water when stirring the gravel; wherein high gaseous levels, which emanate from waste from fish or animals in the aquarium and food particles not consumed that naturally break down in the material placed on the base of the aquarium, often damages the protective body-coating of fish and their delicate fins, wherein the harsh nature of the gases leads to the onset of disease to the fish contained in the aquarium, and commonly leads to fish dying soon after being exposed to such gases (note that the above recitation of the preamble has not been given patentable weight and does not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.  See MPEP 2114.  Also see MPEP 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”, furthermore the preamble is meet entirely my Locklear, Locklear discusses the problems associated with gravel in paragraph 5 and proposes a gravel free system as his invention); 
the housing 100 including a bottom for defining an inner surface area and at least one sidewall, the method comprising the steps of:
 accessing a first decorative ornament assembly (Fig. 2a-5) having a visual design, the decorative ornament assembly creating a unique environmental theme and including a base 1 and one or more integral decorative elements (Fig. 2a-5), the base having a bottom as well as an outer periphery, the base the one or more decorative elements forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly depend from the top of the base (Fig. 2a-5 # 40, 50-51, 52, 38), the one or more decorative ornament assemblies being supported only by the at least one base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2);
at least one of said decorative elements being spaced from said outer periphery of said base (Fig. 2a-5), the bottom of the base having proportions that match the corresponding bottom inner surface area of the housing; 
said ornament assembly being located inside said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing (Fig. 4); 
removing said ornament assembly and integral base from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said solid base and integral ornament assembly (para 48); 
cleaning the housing and ornament with a gravel cleaner (Para 27, 37) wherein the operation of the gravel cleaner is improved because the base is solid without any loose gravel, redecorating by removing the decorative ornament assembly with integral base and placing a different decorative ornament assembly with an integral base in the housing (see figs./abstract/para 0027, different decorating assemblies are available, a new assembly can be placed in the housing, décor as per fig. 4 vs as per fig. 5 for instance); 
wherein the above steps of the claimed method address and overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating the decorative environment after cleaning the ornament assembly with integral base and housing; wherein the decorative environment overcomes the difficulties that individuals have in achieving an acceptable decor; and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or animals in the housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).
MPEP2112.02 Section I recites  and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”  In this instance, whatever Locklear discloses as used to “clean” the gravel is considered a gravel cleaner.
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the cleaning with the gravel cleaner, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to clean with a gravel cleaner. 
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning;6Docket No. 8765041CON2 16/028,895and replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. Furthermore, Lockwood does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to effectively clean the fish tank without damaging the fish therein and further to provide fresh water to the housing.
Locklear teaches the one or more decorative elements being supported only by the at least one base (as above), however, if for any reason applicant disagrees:
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) the one or more decorative elements being supported only by the at least one base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
As best can be understood it appears applicant means to require first and second decorative assemblies, thus Locklear fails to teach first and second decorative assemblies. 
Weschler teaches a method of decorating and redecorating an aquarium including first and second decorative assemblies (see fig. 10 and Col. 9, line 60- Col. 10, line 20), such that when the first and second ornament assemblies are positioned adjacent each other 71, the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.
In re claims 12, 13, 15 Locklear further teaches the base of the decorative ornament assembly including one or more of gravel, sand, marbles, stones, plastic, or paper (para 0033).
In re claims 16, 17, 19 Locklear further teaches the decorative elements are at least one or more of plants, rocks, sunken ships, treasure chests, statues, signage, and castles (plants as seen in fig. 4 for instance).

Claim(s) 10, 14, 18 are rejected under 35 U.S.C. 103 as obvious over US 2009/0114162 to Locklear (Previously cited in applicants IDS filed 9/28/2018) in view of Wechsler (RE 39379, previously cited).
In re claim 10, Locklear teaches a method for decorating and cleaning a housing 100; the housing including a bottom having an inner surface area and a plurality of sidewalls, the method comprising the steps of: 
accessing a first decorative ornament assembly (Fig. 2a-5), the decorative ornament assembly including a base (1) and one or more decorative elements (Fig. 2a-5 # 40, 50-51, 52, 38), each base having a bottom as well as an outer periphery, the base of the decorative ornament aseembly forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend from the base (Fig. 2a-5 # 40, 50-51, 52, 38), at least one of said decorative elements being spaced from said outer periphery of said base (Fig. 2a-5 # 40, 50-51, 52, 38); the one or more decorative ornament elements being supported by the at least one base (see figs. the ornaments are supported by the base, note this claim doesn’t not require “only” by the base).
the bottom of the base of decorative ornament assembly having, when placed adjacent or abutting one, the same size and shape as that of the bottom wall inner surface of the housing (see fig. 4); the ornament assembly creating a unique environmental theme (see fig. 4);
the ornament assembly being located inside said housing and adjacent or abutting the bottom inner surface area of said housing, which is entirely covered by the bottom of said ornament assembly base with the outer periphery of each respective ornament assembly base slidably abutting the plurality of sidewalls of the housing (see fig. 4);  
removing the decorative ornament assemblies from said housing by grabbing said respective at least one of said decorative elements (Para 48) of the decorative ornament assemblies located spaced from said base outer periphery in order to lift out said ornament assembly; and 
removing the water from said housing; cleaning the housing, and replacing the decorative ornament assembly.
As best can be understood it appears applicant means to require first and second decorative assemblies, thus Locklear fails to teach first and second decorative assemblies. 
Weschler teaches a method of decorating and redecorating an aquarium including first and second decorative assemblies (see fig. 10 and Col. 9, line 60- Col. 10, line 20), such that when the first and second ornament assemblies are positioned adjacent each other 71, the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.
In re claim 14 Locklear further teaches the base of the decorative ornament assembly including one or more of gravel, sand, marbles, stones, plastic, or paper (para 0033).
In re claim 18, Locklear further teaches the decorative elements are at least one or more of plants, rocks, sunken ships, treasure chests, statues, signage, and castles (plants as seen in fig. 4 for instance).


Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
With regards to applicant’s arguments in view of Weschler and the interview dated 05/05/2022, applicant argued that Locklear teaches away from using the device of Weschler.
Upon further review and consideration this is not found persuasive because:
Locklear states: para 0007 “Live plants have been anchored with weights attached to the plant and items such as flat disks, etc have been added to mounting devices to attach other items. The majority of means to secure decorations work under ideal conditions but are inadequate with a more challenging environment, especially with larger fish or reptiles. As a result frequent adjustment and replacement has been necessary. One solution to the attachment problem has been disclosed in U.S. Pat. No. 5,855,982 to Wechsler Issued Jan. 5, 1999. In this patent there is described an anchoring accessory which includes a support element for reception of plants, a means for selectively positioning the accessory at one of a series of specific locations and a means for fastening an article to a support element. The claimed device is designed to work under and with granular substrate materials and while it does provide a means to anchor decorations it does nothing to avoid the problems with granular substrate materials.”
Locklear is in fact disparaging Weschler, however the element that Locklear is disparaging in Weschler is not relied upon for rejection. Locklear is disparaging the attachment mechanism of Weschler (see for instance in fig. 9 of Weschler), this is the “a support element for reception of plants”. The office is relying solely on fig. 10 of Weschler which clearly shows that multiple decorative assemblies can be put together to cover the bottom of an aquarium. Locklear does not teach away from using this aspect of Weschler. There is no reason in Locklear to exclude using multiple bases (2) and attaching them together in the manner as taught by Weschler. For these reasons the rejections in view of Weschler are maintained. Applicant may proceed to appeal as it appears that no agreement can be reached for allowability of claims.

Applicant argued that Locklear failing to teach “the one or more decorative elements being supported only by the at least one base”.
This is not found persuasive because elements 32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2. Furthermore there is an alternative rejection in view of DE’ 159 above.

The remainder of the arguments are the same as previously present thus the response from the previous rejection is reproduced once again below:

With regards to applicant arguments in reference to the preamble, the arguments have been addressed in the non-final dated 02/18/2020, thus please see non-final rejection.
It is noted that the structural elements of the preamble, for instance the housing are taught by Locklear as outlined above. 
A preamble such as: “A method of decorating or redecorating a gravel free aquarium including a housing having a bottom for defining an inner surface area and at least one sidewall, wherein the housing does not contain gravel therein, the method comprising the steps of” would overcome the current 112b rejections. The criticality of the gravel free aquarium is well established in the specification.

Applicant further argued that, “With regard to the Examiner’s assertion (OA, 12-15) that the limitation relating to the operation of the gravel cleaner being improved; is met by Locklear’s paras 27, 37 and the Abstract, the Examiner is incorrect because Locklear does not mention a gravel cleaner or making a gravel cleaner work better. Nor does Locklear even refer to stirring gravel. With regard to the Examiner’s assertion that anything can be a gravel cleaner, this is not correct because a gravel cleaner for an aquarium is a specific structure known to those of ordinary skill in the art.”
This is not found persuasive because no structure is given in the claims for a gravel cleaner. Numerous devices in the art can clean gravel. Any number of fish tank cleaners and products will clean gravel. If applicant intends for the gravel cleaner to have a specific structure, such as a vacuum, applicant must claim it as such.
 In response to applicant argument that Locklear fails to improve the operation of the gravel cleaner, this is not found persuasive because this is a resultant variable. The claims state the improvement is a result of the lack of loose gravel, since Locklear does not have loose gravel his cleaning functionality will be improved in the same manner as applicants. Applicant is not claiming an improved cleaner, merely that cleaning is improved because of a resultant structure, a structure that is disclosed by Locklear. 
In response to applicant argument that Locklear fails to teach stirring of loose gravel, it is again noted that recitations in the preamble are not given patentable weight. Furthermore how can the stirring of loose gravel occur in applicant’s own invention when claim 6 clearly states “the base is solid without any loose gravel”. 
Furthermore it must be noted the original disclosure lacked any mention of a gravel cleaner and the limitation is new matter as rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619